Exhibit 10.1

Confidential Treatment Requested by

American Superconductor Corporation

 

Supply Contract for [**] sets of

DF2000/ 50Hz Electric Control Systems

(According to GL2010 guideline)
for the WT2000DF Wind Turbine

 

Date: 12th August 2014

Contract NO: PPC1687-032014

Pages: 12

The Buyer:

Inox Wind Limited

Inox Towers, 17 Sector-16A

Noida, Uttar Pradeshi 201301, India



The Seller:

American Superconductor

64 Jackson Road

MA 01434 – Devens

USA

 

This Supply Contract (the “Contract”) is made by and between the Buyer and the
Seller, whereby the Buyer agrees to buy and the Seller agrees to sell the under
mentioned commodity according to the terms and conditions stipulated below:

 

1. Scope of Supply and Contract Price:

 

1.1.

[**] ([**]) sets of Electric Control System (hereinafter “ECS”) [**] function
and without Condition Monitoring System (CMS). Each set comprising of:

 


#

ELECTRIC CONTROL SYSTEM

AMSC ID

units per WEC

Scope of supply

NOT scope of supply

1

+4HCA100

+4HCA200

+4HCA300

Hub Cabinets

26116084,

26116085,

26116086

1 off

 

fully assembled  and  tested

cabinets includes:

-pitch converter with IO’s

- service switch and service plug

-3 sets of cables for motor and feedback connection

-industrial connectors

 

-additional distribution terminal boxes, cables and industrial plugs between the
cabinets, terminal boxes and auxiliary drives and sensors

Pitch Motors

10113715

3 off

Pitch Motors with free wheel system, brake and speed feedback

2

+4HCC100

Hub Control Cabinet

26116050

1 off

fully assembled and  tested

cabinet includes:

-PLC IO’s with CAN Interface

-lightning protection (acc. lightning protection system)

-industrial connectors

-additional distribution terminal boxes, cables and industrial plugs between the
cabinets, terminal boxes and auxiliary drives and sensors

 

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by

American Superconductor Corporation

 


#

ELECTRIC CONTROL SYSTEM

AMSC ID

units per WEC

Scope of supply

NOT scope of supply

3

+3NCA100/200

Nacelle Cabinet 

26116048

1 off

fully assembled and  tested

cabinet includes:

-auxiliary power supply

-auxiliary control and protection

-contactors and relays

-PLC IO’s

-control panel

-YAW converter

-lightning protection (acc. lightning protection system)

-UPS power supply 24VDC with batteries

-service switch and service plug

-service box

-connection terminals

-additional distribution terminal boxes, cables and industrial plugs between the
cabinets, terminal boxes and auxiliary drives and sensors

4

#1CCA100

Converter Cabinet

26117163

1 off

 

fully assembled  and  tested

cabinets includes:

-AMSC power module

(PM3000W with pre charge unit)

-PLC IO’s with CAN Interface

-filter capacitors and resistors

-crowbar unit

-generator and line choke

-contactors and relays

-stator breaker

-grid contactor

-air to water heat exchanger

-water cooling distribution

-total power measurement

-lightning protection (acc. lightning protection system)

-connection terminals

-[**] package

-additional distribution terminal boxes, cables and industrial plugs between the
cabinets, terminal boxes and auxiliary drives and sensors

-external water cooling unit

[**] ([**]) Package for [**] as per AMSC Specification for Inox DF2000 [**] and
[**] Rev 4
(13-05-2014)

5

+1TBC100

Tower Base Cabinet

26117158

1 off

fully assembled and  tested

cabinet includes:

-auxiliary control and protection

-contactors and relays

-PLC IO’s and CPU

-UPS power supply 24VDC with batteries

-service switch

-control panel

-connection terminals

-additional distribution terminal boxes, cables and industrial plugs between the
cabinets, terminal boxes and auxiliary drives and sensors

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by

American Superconductor Corporation

 


#

ELECTRIC CONTROL SYSTEM

AMSC ID

units per WEC

Scope of supply

NOT scope of supply

6

 

SCADA Package


incl. wtDataCenter

26112620

1 off

 

-wtSCADA Server: SCADA system for wind farm server

-wtSCADA Client: GUI to visualize all monitored turbines

-wtCommissioner: SCADA system for commissioning and trouble shooting

-wtDataCenter: Analysis tool for Licensed wind turbines and wind farms

-Highspeed datalogger: trace tool

-wtCSV Viewer: Log viewer tool with charting capabilities

-PLC Update: Software update tool for PLC code.

-Detailed document for each of the above mentioned software packages

-source code

-personal computer (PC)

7

Control Software

26112620

1 off

-Control software and configuration tools for yaw-, pitch-, converter system,
PLC and SLC

-Software description including parameter, warning and error description

-SCL (Source Code Light) PLC source code

-[**] Support

-source code except PLC SCL

 

 

1.2 The ECS sets shall be completely new, advanced in technology and reliable.

 

1.3 The price for each of the [**] ([**]) ECS, FCA Shanghai, China and/or any
place in Europe, excluding VAT shall be: EUR [**] (EURO [**] ONLY). The price
for the total [**] ([**]) sets, FCA Shanghai, China and/or any place in Europe,
excluding VAT shall be: EUR 11,113,750 (EURO ELEVEN MILLION ONE HUNDRED THIRTEEN
THOUSAND SEVEN HUNDRED FIFTY ONLY).

 

TOTAL CONTRACT PRICE:

The total contract price, FCA Shanghai, China and/or any place in Europe, of the
ECS, excluding VAT shall be: EUR 11,113,750 (EURO ELEVEN MILLION ONE HUNDRED
THIRTEEN THOUSAND SEVEN HUNDRED FIFTY ONLY).

 

1.4 The ECS sets shall be completely new, advanced in technology and reliable.

 

1.5 If Buyer’s financial condition at any time does not justify continuance of
the work to be performed by Seller hereunder on the agreed terms of payment,
Seller may require full or partial payment in advance and suspend further
delivery until such payment is paid. In the event of Buyer’s bankruptcy
orinsolvency or in the event any proceeding is brought against Buyer,
voluntarily or involuntarily, underthe bankruptcy or any insolvency laws, Seller
shall be entitled to cancel any order then outstanding at any time during the
period allowed for filing claims against the estate and shall receive
reimbursementfor its proper cancellation charges. Seller’s rights under this
Article are in addition to all rights availableto it at law or in equity.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by

American Superconductor Corporation

 

 

2. Delivery Period:

 

2.1 The Sets of ECS shall be delivered according to the time and quantity below.
The delivery plan can be changed by written agreement of the Parties with a six
month advance notice.

 

Despatch Schedule for an order of [**] Sets.  Inox has the right to increase
quantities to [**] for which intimation shall be given in advance.

Sl No

Despatch FCA Shangahi, China and/or any place in Europe

Quantity

1

[**]

TBD

2

[**]

TBD

3

[**]

TBD

4

[**]

TBD

5

[**]

TBD

6

[**]

TBD

7

[**]

TBD

8

[**]

TBD

9

[**]

TBD

10

[**]

-

 

Total

[**]

 

2.2 The terms and conditions of delivery shall be interpreted in accordance with
INCOTERMS 2010 (International Commercial Terms) and its supplements published by
the International Chamber of Commerce. Delivery of the ECS or any part thereof
at FCA Shanghai, China and / or any place in Europe, is to the sole discretion
of Seller.

 

3. Payment Conditions:

 

1) Down payment, equivalent to [**]% of total value of the scheduled supply of
ECS, for the numbers to be despatched four (4) months before the shipment of the
ECS and will be paid by Telegraphic Transfer against commercial invoice from
Seller. The advances for the [**] sets of ECS,
equivalent to Euro [**], shall be paid as follows:

- First instalment of advance for [**] sets of ECS – 14 days from execution of
the ‘Supply Contract’.

- Second instalment of advance for the [**] sets of ECS – 28 days from execution
of the ‘Supply Contract’.

- Third instalment of advance for the [**] sets of ECS – 42 days from execution
of the ‘Supply Contract’.

- Fourth instalment of advance for the [**] sets of ECS – 56 days from execution
of the ‘Supply Contract’.

- Fifth instalment of advance for the [**] sets of ECS – 63 days from execution
of the ‘Supply Contract’.

- Sixth instalment of advance for the [**] sets of ECS – 70 days from execution
of the ‘SupplyContract’.

.


2) Four weeks before each shipment according to table in article 2.1, an
irrevocable Letter of Credit (L/C) payable onsight in a form and format
acceptable to the Seller and in an amount of [**]% of each shipment value shall
be issued by a first-class bank.

 

The L/C shall be according to UCP 600. The L/C shall be valid for 60 days and
shall include provisions for deferred payment by the Buyer of [**] days from the
date of FCR (Forwarder´s Certificate of Receipt), and all interest charges shall
be to the account of the Buyer / applicant. L/C charges in India shall be borne
by the Buyer and All L/C charges outside India shall be borne by the Seller. If
said L/C is not issued within the specified time frame, the associated shipment
date will be extended accordingly.

 

(3) The Seller may, by written notice of default sent to Buyer, terminate the
Contract in wholeor in part, if Buyer fails to arrange payment as provided in
this Article and such breach continues for more than one hundred and twenty
(120) days

 

(4) Approved Banks to issue LCs:

 

Buyer:

ICICI Bank Limited (Vadodara Branch)

    

Landmark, Race Course Circle

  

Vadodara 390007, Gujarat, India



 

--------------------------------------------------------------------------------

Confidential Treatment Requested by

American Superconductor Corporation

 

 

YES Bank Ltd.

102/103, CG Centre

CG Road, Panchwati,

Ahmedabad-380009

 

IDBI Bank Ltd.

46A, Gautam Nagar

Race Course Road,

Vadodara - 390009.

 

Axis Bank Ltd.

B-2 & B-3, Sector 16,

Noida Main Branch

Noida

 

IndusInd Bank Ltd.

World Business House, M.G. Road

Near Parimal Garden, Ellis Bridge

Ahmedabad-380006.

 

HDFC Bank Ltd.

6th Floor, Midway Heights,

Nr. Panchmukhi Hanuman Temple,

Kala Ghoda, Raopura,

Vadodara – 390 001

 

ING Vysya Bank Ltd.

Plot No. C-12, G Block, 8th Floor,

BKC, Bandra (East),

Mumbai – 400051

 

Seller shall request Buyer to take corrective action if the letter of credit
from any oft he above banks cannot be discounted by the US banks of the Seller
and Buyer shall take corrective measures accordingly in consultation with the
Seller.

 

Bank information of the Seller:

 

Name of the account

American Superconductor Corporation

64 Jackson Road, MA 01434, Devens, USA

 

For Letter of Credits and Down payment (cash payments):

 

Intermediary bank for payment transfers:

Standard Chartered bank (Frankfurt) GmbH

Frankfurt, Germany

SCBLDEFX

 

4. The Seller shall supply the following documents:

 

4.1 Commercial invoice in total amount of the goods;

4.2 Original packing list in 3 copies issued by the seller;

4.3 Original Certificate of Origin issued by Seller’s Chamber of Commerce

4.4 FCR (Forwarder’s Certificate of Receipt or Forwarder’s Cargo Receipt)

4.5     Fuligation Certificate in compliance with ISPM regulations issed by
Seller

4.6     Confirmantion of conformity to the current contract issued by the Seller

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by

American Superconductor Corporation

 

4.7     Copy of Couriers AWB to proof the sending of one set non-negotiable
documents to Buyer

 

Delivery notice:

Seller shall complete the delivery of ECS in batches and on time as required in
article 2. Buyer will be informed about the exact date of shipment in advance.
Buyer shall take delivery of the shipment according to the schedule specified in
Article 2 above. Proper handling documents shall be provided to the Buyer
beforehand for Buyer’s safe handling.

 

5. Packing and Marking:

 

5.1 Unless otherwise specified in the Contract, the ECS sets shall be packed by
Seller in a proper manner for long-distance and sea transport. In case Buyer
request a change in the packaging of the ECS and such request results in
additional costs to the Seller, Buyer shall pay Seller such additional costs
prior to Seller complying with such request. The Seller shall be responsible for
repairing or replacing any Products that are corroded, damaged or lost during
transit due to Seller’s improper packaging or incorrect protection measures.
Buyer and / or its appointed representative may inspect the ECS sets and its
packaging at Buyer’s sole cost and expense. Seller shall notify Buyer 20 days
before delivery to afford Buyer time to inspect the ECS and its packaging. If
Buyer does not arrive at the site 7 days before shipment, it shall be deemed
that Buyer abandons the right to inspect.

 

The following documents shall be enclosed on each package of the ECS sets:

-

One copy of detailed packing list;

-

Two (2) Shipping Marks showing the consignees address, PL-Number and number of
each package.

 

6. Intellectual Property Right (IPR):

Seller shall indemnify, defend and hold Buyer harmless against all claims,
liabilities, damages, expenses, judgments and losses (including reasonable
attorneys’ fees) (“Losses”) arising from alleged infringement of any patent as a
result of Buyer’s use of the ECS sets, provided Buyer provides to Seller prompt
written notice of any claim, reasonable assistance, and control over the
negotiation, litigation, and settlement of such claim. 

In the event that a final injunction is obtained against Buyer’s use of the ECS
sets, or if in Seller’s opinion any ECS sets may become the subject of an
injunction, Seller may, at its option and expense, (i) procure for Buyer the
right to continue using the ECS sets, (ii) replace or modify the ECS sets so
that it becomes non-infringing, or (iii) accept the return of the ECS sets and
refund to Buyer the purchase price therefore as depreciated on a straight-line 5
year basis.  Seller may withhold further shipments of any such ECS sets.

Seller shall not have any liability or responsibility to Buyer to the extent
that any infringement or claim thereof or injunction is based upon:-

(i)

use of ECS sets in combination with equipment or software not supplied by Seller
where the ECS sets would not itself be infringing,

(ii)

compliance with Buyer’s designs, specifications or instructions,

(iii)

use of ECS sets in an application or environment for which it was not designed
or not contemplated hereunder,

(iv)

use of ECS sets in any particular application or environment if use in any other
application or environment would not be infringing,

(v)

modifications of ECS sets by anyone other than Seller, or

(vi)

any claims of infringement of any patent in which Buyer or any affiliate or
customer of Buyer has an interest or license

 

7. Inspection:

 

Buyer is obligated to inspect ECS sets immediately after delivery. If the ECS
sets appears not to conform to the respective Contract, Buyer shall notify
Seller of such conditions in writing immediately, latest within thirty (30)
calendar days from receipt thereof or in case of hidden defects within thirty
(30) calendar days from detection, and afford Seller a reasonable opportunity to
inspect the ECS sets. Otherwise, the ECS sets shall be deemed approved by Buyer
leading to the termination of Seller’s warranty obligations. No ECS sets shall
be returned without Seller’s consent.

 

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by

American Superconductor Corporation

 

If the two Parties can’t reach an agreement during the inspection, they can
first resolve it through negotiation. If the dispute cannot be resolved through
negotiation within 10 days, the Parties may engage an internationally-renowned
quality inspection company to inspect the ECS. Fees for such inspection shall be
shared equally by the Parties. The Parties shall accept the inspection result of
the quality inspection company.

 

8. Warranty:

 

Subject to below section 18, Limitations of Liability, Seller warrants the ECS
sold by Seller to be free from defects in material and workmanship under normal
use and service for a period of [**] ([**]) months from the date the ECS are put
into service (but in case of PM 3000 it will be [**] months) or [**] ([**])
months from the date of delivery, whichever occurs first, on the condition that
payment as provided in Articles 1, 2 of Article 3.1 is made and received in full
and without delay. Seller’s sole obligation and Buyer’s exclusive remedy under
this warranty shall be for Seller, at its sole choice, to repair or replace
parts proven to be defective within the stated warranty period. Repair or
replacement of parts under this warranty shall be done on DDP AMSC India basis.
Title and risk of loss or damage of ECS sets replaced under warranty passes to
Buyer in accordance with the Contract as agreed between Seller and Buyer. If
Seller determine that the ECS sets for which Buyer has requested warranty
service is not eligible for warranty service for any reason, Buyer shall pay or
reimburse Seller for all costs of investigating and responding to such request
at Seller’s then prevailing time and materials rates. The warranty for any
repaired or replaced parts shall be the balance of the [**]warranty period.

 

Exclusions from Warranty - This warranty shall not apply to: ECS that have been
repaired or altered other than by Seller in any way so as, in Seller’s judgment,
to affect its reliability; ECS which have been subject to misuse, negligence, or
accident, or operating manual instructions/recommendations have not been
followed; ECS for which recommended preventative maintenance has not been
followed; material defects caused by normal wear; or equipment that is
experimental, developmental or supplied for evaluation purposes.

 

THE FOREGOING LIMITED WARRANTY IS EXCLUSIVE AND IN LIEU OF ALL OTHER WARRANTIES
BY SELLER, EXPRESSED OR IMPLIED, ORAL OR WRITTEN, INCLUDING, BUT NOTLIMITED TO,
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR
NONINFRINGEMENT.

 

9. Environment, Occupational Health and Security:

 

9.1

If the Buyer’s inspector carries out inspecting ECS sets at Seller’s factory,
the Seller should be responsible for providing a safe working environment for
the Buyer’s inspector and shall inform the inspector of any potential dangers.
If the working environment is not safe, the inspector may not perform work until
the working environment provided and improved by the Seller meets applicable
security standards.

 

9.2

When carrying out service in the site of the Buyer, the Seller’s staff shall
abide Regulation on Security and Environment Management and comply with the
reasonable instrucitons of the Buyer’s security engineer in the site.

 

9.3

The Seller’s packaging materials for packing equipments shall meet environmental
requirements.

 

9.4

The Buyer shall take effective measures to ensure not causing bad effect on
environments and the Seller’s site in any equipment transportation. The Buyer
shall be responsible for economical loss of bad effect caused by the Buyer’s
negligence on environment and the Seller’s site.

 

10. Passing of title and risk:

 

Risk shall pass to the Buyer based on FCA Shanghai, China and/or any place in
Europe, in accordance with INCOTERMS 2010.

 

It is stated and agreed that the forwarder is allowed and obliged to issue a FCR
document for the LC when taking over the goods.

 

The Forwarder and the mode of transport shall be named by the Buyer at least two
weeks before each shipment. If the Buyer doesn`t name a forwarder on time, the
Seller is allowed to nominate a forwarder of his choice and handover the ECS to
place at the Buyer’s disposal.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by

American Superconductor Corporation

 

 

All costs arising are on account of the Buyer. Nominated forwarder shall issue
FCR-document after receiving the goods. This FCR shall be accepted by Buyer when
presented via the LC.

 

11. Claims:

 

In case the ECS sets supplied by Seller do not meet the specified technical
performance during the warranty period and Seller doesn’t fulfill his
responsibility, Buyer has the right to lodge claims against Seller, and Seller
shall settle a valid claim upon the agreement of Buyer in the following way:

 

At Seller’s option and expense, Seller shall repair or replace the parts proven
to be defective.

 

12. Force Majeure:

 

Neither party shall be held responsible for failure or delay to perform all or
any part of this Contract due to flood, fire, earthquake, snowstorm, drought,
hailstorm, hurricane, or any other events that are beyond the control of the
affected party and could not reasonably be expected at the time of conclusion of
the Contract or have been avoided or overcome by such party. However, the party
whose performance is affected by the event of Force Majeure shall give a notice
to the other party of its occurrence as soon as possible and a certificate or a
document of the occurrence of the Force Majeure event issued by the relative
authority or a neutral independent third party shall be sent to the other party
not later than thirty (30) days after its occurrence. If the Force Majeure event
continues for more than One Hundred and Eighty (180) days, both parties shall
negotiate the performance or the termination of this Contract. In the case of
such a termination either party shall bear its own costs, further claims for
compensation in connection with the termination shall be excluded.

 

13. Taxes and Duties:

 

13.1 All taxes in connection with and in the execution of the Contract levied by
the Indian government in accordance with the tax laws of India shall be borne by
Buyer.

 

13.2 All taxes in connection with and in the execution of the Contract arising
outside of India shall be borne by the Seller.

 

Prices quoted by Seller are exclusive of taxes, and all taxes levied in
connection with the entering into and/or performance of this Contract, except
for taxes arising outside of India, are the responsibility of and to be borne by
the Buyer. Any taxes which Seller may be required to pay or collect, under any
existing or future law, upon or with respect to the sale, purchase, delivery,
storage, processing use or consumption of the goods covered hereby are not
included in the prices defined above and shall, to the extent permissible by
law, be for the account of the Buyer, who shall promptly pay the amount thereof
to Seller upon demand.

 

14. Arbitration:

 

Any dispute, controversy or claim between or among the parties, arising out of
or relating to this Contract, or the interpretation or breach thereof, shall be
discussed in good faith by members of the senior management of the parties, with
a view to an amicable resolution thereof within a 30-day period.

 

Notwithstanding such good faith actions, in the event that any disputes,
controversies, or differences arise between Parties out of or in relation to or
in connection with this Agreement, which could not be solved by amicable
resolution between the Parties, within 30 days from the commencement of such
consultation, such unresolved disputes, controversies or differences shall be
finally settled by arbitration pursuant to the rules of the Singapore
International Arbitration Centre (SIAC), except where such rules conflict with
this provision, in which case this provision controls. Place of arbitration
shall be Singapore, unless the Parties, by mutual written agreement, agree to
hold the arbitration elsewhere. The language of arbitration proceedings shall be
the English language.

 

The arbitral award is final and binding upon both parties. The number of
arbitrators shall be three and the seat of the arbitration shall be Singapore.

 

15. Late Delivery and Penalty:

 

In case of delayed delivery of any shipment, starting from the fourth week of
delay and should the Seller fail to make the announcement of readiness for
dispatch on time as stipulated in the Contract, with

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by

American Superconductor Corporation

 

exception of Force Majeure causes specified in this Contract the Seller agrees
to pay penalty which shall be deducted by the paying bank from the payment. The
penalty, however, shall not exceed [**]% of the total value of the goods
involved in the late delivery. The rate of penalty is charged at [**]% for every
seven days, a delay for more than 4 days (including 4 days) is counted as one
complete week. In case the Seller fails to make delivery ten weeks later than
the time of shipment stipulated in the Contract, the Buyer shall have the right
to cancel the Contract, and the Seller, in spite of the cancellation, shall
still pay the aforesaid penalty to the Buyer without delay. This penalty shall
be Seller’s exclusive liability for delay under this Contract or otherwise.

 

16. Applicable Law:

 

This Supply Contract shall be governed by and interpreted in accordance with
rules of Singapore.

 

17. Software:

 

Notwithstanding any references herein to title, software provided in or with the
ECS is licensed and not sold. Buyer shall not copy or modify the software and
shall not transfer the software except with the transfer of the ECS, provided no
copy of the software is retained. Buyer agrees to use software only as it is
required to be used in the ECS, that it will treat the software as Seller’s
confidential information and not disclose it except if the disclosure is
required under order of any judicial or administrative authority, law or
regulations applicable to the Buyer, disclosure required by the Government,
agency or regulatory authority having jurisdiction over the Buyer or the rules
and regulations of any regulated market or recognized stock exchange, and not to
reverse engineer, disassemble, decompile or otherwise alter the software;
provided, however, that if reproduction of the code and translation of its form
are necessary to obtain the information required to achieve the interoperability
of the software with other programs and if such access and use to the code is
mandated by applicable law, Buyer shall inform Seller in writing accordingly and
Seller shall notify Buyer within twenty (20) business days from receipt of
Buyer’s request that (i) Seller will perform the work in order to achieve such
interoperability and charge a reasonable expense allowance for such work to
Buyer, or (ii) Buyer itself is entitled to undertake those actions, but only to
the extent required to achieve the interoperability of the software with other
programs.

 

18. Termination:

 

Failure to Pay:  The Seller may, by written notice of default sent to Buyer,
terminate the Contract in whole or in part if Buyer fails to arrange payment as
provided in Article 3 and such breach continues for more than ninety (90) days
for reasons other than Force Majeure. In this case, if Seller has started
production of the ECS, Buyer shall reimburse Seller for the costs incurred.  If
the ECS has been delivered to the Buyer, the Seller may require the Buyer to
return such ECS at Buyer’s expense.

 

Termination for Breach:  If either party breaches this Contract, the
non-breaching party shall have the right to terminate this Agreement by
providing written notice of termination if the breach has not been cured within
fifteen (15) days following receipt of written notice of the breach.  The
non-breaching party shall not be obligated to pay for the breaching party’s time
or resources to cure any breach.

 

Termination for Bankruptcy:  Either party may, by written notice to the other
party, cancel the Contract in the event a party (i) becomes insolvent or admits
its inability to pay its debts generally as they become due; (ii) becomes
subject, voluntarily or involuntarily, to any proceeding under any domestic or
foreign bankruptcy or insolvency law, which is not fully stayed within seven (7)
business days or is not dismissed or vacated within ninety (90) days after
filing; (iii) is dissolved or liquidated or takes any corporate action for such
purpose; (iv) makes a general assignment for the benefit of creditors; or (v)
has a receiver, trustee, custodian or similar agent appointed by order of any
court of competent jurisdiction to take charge of or sell any material portion
of its property or business.

 

Survival:.  The following provisions shall survive any expiration or termination
of this Agreement: Section 16(b) [confidentiality], Section 4 [ownership],
Section 6 [indemnification], Section 7 [limitation of liability] and Section 12
[relationship of the parties]. The termination or expiry of this Agreement shall
be without prejudice to the rights and remedies either party may have against
the other or which may have accrued up to the date of, or which arise out of,
the termination or expiry of the Agreement.

 

19. Limitations of Liability:

 

Both Seller and Buyer acknowledge and accept that, to the extent permitted by
law, the total liability of Seller (including auxiliary persons such as Seller’s
suppliers or manufacturers), on any claim, whether in contract, tort (including
negligence), breach of warranty or otherwise, arising out of, connected with, or
resulting from the manufacture, sale, storage, delivery, repair, replacement or
use of any ECS shall not

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by

American Superconductor Corporation

 

exceed the loss of Buyer, reasonably foreseeable by Seller at the time of
entering into this Contract, which equals to the price of the specific product
or service which gives rise to the claim. The claim for each ECS shall not
exceed the value of ECS. Both Seller and Buyer acknowledge and accept that, in
the case of IPR infringement, the liability of Seller shall be limited to the
value defined in Technology Transfer and License Agreement dated 17th April 2009
between Seller and Buyer and its amendments, which is the Loss of Buyer,
reasonably foreseeable by Seller at the time of entering into this Contract, and
Seller’s liability on all such claims shall expire upon the expiration of the
limited warranty. To the extent permitted by law, Seller (INCLUDING auxiliary
persons such as SELLER’S SUPPLIERS OR MANUFACTURERS) SHALL NOT BE LIABLE TO
BUYER OR ANY THIRD PARTY FOR ANY SPECIAL, INCIDENTAL OR CONSEQUENTIAL,
EXEMPLARY, OR OTHER INDIRECT DAMAGES, OR FOR LOSS OF PROFITS OR REVENUES, LOSS
OF USE OF THE ECS OR ANY ASSOCIATED WORK, COST OF CAPITAL, CLAIMS OF CUSTOMERS
FOR SERVICE INTERRUPTIONS, AND COSTS INCURRED IN CONNECTION WITH PROCURING
SUBSTITUTE GOODS.

 

20. Severability:

 

In the event that any one or more of the provisions of this agreement shall for
any reason be held to be unenforceable in any respect under the law of any state
or country, such unenforceability shall not affect any other provision, and this
Contract shall then be construed as if such unenforceable provisions had never
been contained herein. The invalid provision shall be replaced by a valid and/or
enforceable one, which comes as close to the intended meaning of the parties as
possible.

 

21. Notices:

 

Any notice or communication required or permitted hereunder shall be in writing
and shall be deemed effective on receipt. For the avoidance of doubt, any notice
or communication mailed certified or registered mail, postage prepaid and return
receipt requested shall be deemed received five (5) business days after being
mailed or on the date of delivery if delivered in person or by express carrier
to the last known address of the other party.

 

22. Compliance with Law:

 

Buyer shall comply with all applicable governmental laws, ordinances, codes,
rules, regulations and orders in its performance hereunder, and shall obtain all
permits or licenses required in connection with the purchase, shipment,
installation and use of any of the ECS.

 

23. Restrictions on Buyer’s Use and ReSale of Products:

 

Buyer shall only use the Products sold to it by Seller adapted for use with the
developed wind turbine in the Technology Transfer and License Agreement dated
17th April 2009, along with its amendments, between Seller and Buyer and Buyer
may not resell to parties other than owners of the Seller’s wind turbine
developed under the aforementioned agreement.

 

24. Export Restrictions:

 

Export Restrictions- The Buyer shall be responsible for any required
export/import licenses. The obligation of the Buyer to pay for the products
shall not in any manner be waived by the delay or failure to secure or renew, or
by the cancellation of any required export/import licenses. Buyer agrees to
comply with United States Export Administration Regulations as in effect from
time to time and will not re-export any products or data or sell, license or
otherwise distribute products or data to any party in violation of applicable
regulations of the United States Department of State or Department of Defense.
Buyer will use best efforts to obtain similar assurances from is customers.
Buyer will also maintain the necessary records to comply with United States
Export Administration Regulations.

 

25. Effectiveness of the Contract and Miscellaneous:

 

The Contract becomes valid on signing by the authorized representatives of the
two parties however the Contract shall become null and void automatically when
each party of the Contract has fulfilled its rights and obligations under the
Contract. Notwithstanding anything to the contrary herein, Articles 6, 17, 19,
23 and 24of this Contract shall still be valid.

 

At the expiration of the contract, any unsettled credit and debt under the
contract shall not be affected by the expiration of the contract. The debtor
shall still effect his obligation of reimbursement to the creditor.

 

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by

American Superconductor Corporation

 

The Contract shall be written in English as one complete set. The Contract shall
be made in two original sets, one set for each Party.

 

All amendments, supplements and alternations to the terms and conditions of the
contract shall be made in written form and signed by the authorized
representatives of the two parties.

 

No assignment of any right or obligation under the contract shall be made by
either party to a third party without the previous consent of the other party.

 

 

 

 

 

 

 

The communication between the two parties shall be conducted in written form.
The fax concerning the important matter shall be confirmed timely by the
registered or express mail.

 

Inox Wind Limited AMERICAN SUPERCONDUCTOR

 

BY: _/s/ Rajeev Gupta______________BY _/s/ James F. Maguire__________

 

NAME: _Rajeev Gupta_____________NAME: _James F. Maguire_________

 

TITLE: _Director__________________TITLE: _EVP – Operations        ._____

 

DATE: _August 12, 2014______________DATE: _August 15, 2014___________

 

 